           Case 2:21-cv-00176-APG-VCF Document 3 Filed 02/03/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 KENNETH HENDERSON,                                      Case No.: 2:21-cv-00176-APG-VCF

 4          Plaintiff                                            Order Remanding Case

 5 v.

 6 ROBIN MCMASTER PRESLEY, et al.,

 7          Defendants

 8         Plaintiff Kenneth Henderson purported to remove this case from a case he filed in

 9 Arizona state court. Removal is improper because Henderson is the plaintiff in the state court

10 case, and only defendants may remove a case from state court to federal court. 28 U.S.C.

11 § 1441(a) (stating that a case “may be removed by the defendant or defendants”). Moreover,

12 removal may must be “to the district court of the United States for the district and division

13 embracing the place where such action is pending.” Id. The District of Nevada does not embrace

14 the Superior Court of the State of Arizona in Maricopa County.

15         I THEREFORE ORDER that the case is remanded to the state court from which it was

16 removed for all further proceedings. The clerk of the court is instructed to close this case.

17         DATED this 3rd day of February, 2021.

18

19
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23
